Banke, Presiding Judge.
The appellants appealed to superior court by writ of certiorari from an adverse decision of the Macon-Bibb County Planning and Zoning Commission, granting an application by Mullís Tree Service, Inc., to allow certain property to be used as a landfill. The superior court dismissed the appeal based on the appellants’ failure to serve Mullís Tree Service with a copy of the petition in a timely manner. The appellants then filed a direct appeal to this court, which Mullis *628Tree Service has moved to dismiss based on the appellants’ failure to follow the discretionary appeal procedures set forth at OCGA § 5-6-35. Held:
Decided July 10, 1987.
F. Robert Raley, for appellants.
Tim D. Hemingway, for appellee.
This court has previously held that OCGA § 5-6-35 (a) (1) is applicable to appeals from decisions of the superior courts reviewing decisions of local zoning tribunals, regardless of whether the appeal was dismissed by the superior court or whether a ruling on the merits was issued. See Brewer v. Bd. of Zoning Adjustment, 170 Ga. App. 351 (317 SE2d 327) (1984). The motion to dismiss the present appeal is accordingly granted.

Appeal dismissed.


Carley and Benham, JJ., concur.